Citation Nr: 0918732	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  04-23 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as secondary to treatment associated with 
service-connected asthma.  

2.  Entitlement to service connection for decreased visual 
acuity of each eye, claimed as secondary to treatment 
associated with service-connected asthma.  

3.  Entitlement to service connection for Sweet's syndrome, 
claimed as secondary to treatment associated with service-
connected asthma.  

4.  Entitlement to service connection for peripheral 
neuropathy, claimed as a neurological condition.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1976 to 
February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2003 and 
January 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
entitlement to the benefits currently sought on appeal.  
During the course of his appeal, the Veteran moved to an area 
within the jurisdiction of the Cleveland, Ohio RO.  

This case was previously remanded by the Board in December 
2006 and February 2008 for additional evidentiary 
development.  Such development has now taken place and 
appellate review may proceed.  


FINDINGS OF FACT

1.  Diabetes mellitus did not manifest during, or as a result 
of, the Veteran's military service and is not secondary to 
the Veteran's use of corticosteroids.  

2.  Bilateral decreased visual acuity did not occur as a 
result of the Veteran's military service and is not secondary 
to the Veteran's use of corticosteroids.  

3.  Sweet's syndrome did not manifest as a result of the 
Veteran's military service or as a result of his use of 
corticosteroids.  

4.  Peripheral neuropathy did not manifest as a result of the 
Veteran's military service.  

5.  The Veteran does not have a combined rating of 70 percent 
for his service-connected disabilities, and the evidence does 
not otherwise suggest that the Veteran is entitled to TDIU 
benefits due to total unemployability for his service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.310 (2008).  

2.  The criteria for service connection for decreased visual 
acuity have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2008).  

3.  The criteria for service connection for Sweet's syndrome 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

4.  The criteria for service connection for peripheral 
neuropathy, claimed as a neurological condition, have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

5.  The criteria for TDIU benefits have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was for the most part satisfied by 
way of letters sent to the Veteran in October 2002, May 2003, 
and June 2003, that fully addressed all notice elements 
listed in 38 C.F.R. § 3.159(b)(1)  and were sent prior to 
their respective initial RO decisions.  The letters informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
The October 2002 letter provided the Veteran with 
notification of how to establish a claim for TDIU benefits as 
well.  Even though the Veteran was not provided with the 
Dingess requirements (specifically, how disability ratings 
and effective dates are assigned) until after the initial 
adjudication of that claim in a letter dated March 2006, the 
claim was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claims are being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in October 2003, December 2006, January 2007, 
and October 2008, and VA has obtained these records as well 
as the records of the Veteran's outpatient treatment with VA.  
Copies of private medical records submitted by the Veteran 
have also been incorporated into the record.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Service Connection Claims

Relevant Laws and Regulations 

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as diabetes mellitus and 
organic diseases of the nervous system, becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Diabetes Mellitus

The Veteran contends that he is entitled to service 
connection for diabetes mellitus.  Specifically, he contends 
that his diabetes mellitus is secondary to the 
corticosteroids that have been prescribed to treat his 
service-connected bronchial asthma.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran's diabetes mellitus is not related to his use of 
corticosteroids or to his military service.  

The Board will first address the Veteran's claim of 
entitlement to secondary service connection.  The Veteran was 
first afforded a VA diabetes examination in October 2003.  
According to the examiner, the Veteran had diabetes mellitus 
that was first diagnosed in February 2003.  However, the 
examiner opined that diabetes mellitus was probably present 
two to three years earlier.  No etiological opinion was 
provided as part of this examination.  

The Veteran was next afforded VA examination for his diabetes 
mellitus in December 2006.  The examiner noted that the 
Veteran was diagnosed with diabetes mellitus sometime in 
2003.  The Veteran indicated that his neuropathy symptoms had 
been present since 1979 but that they had worsened in recent 
years.  The examiner described the Veteran as obese and very 
noncompliant with his medications.  The examiner concluded 
that the Veteran had diabetes mellitus Type 2 that was less 
likely as not secondary to the corticosteroids that the 
Veteran had been taking to treat his asthma condition.  

In February 2008, the Board remanded the Veteran's claim for 
an addendum to the above examination because the examiner did 
not discuss the rationale for the provided opinion.  In 
October 2008, an addendum to the December 2006 VA examination 
was prepared.  The examiner noted that the Veteran was first 
diagnosed with diabetes in 2003.  Prior to 2003, the Veteran 
had been treated for several years for asthma with inhaled 
glucocorticoids.  The examiner noted that there was no 
evidence of systemic glucocorticoids since 2001, but the 
evidence did indicate that the Veteran received at least one 
course of systemic glucocorticoids in 1978.  According to the 
examiner (who reviewed the previous VA examination report and 
the Veteran's claims file) it was far more unlikely than not 
that the Veteran's diabetes was related to the use of inhaled 
glucocorticoids or the prior use of systemic glucocorticoids.  

The examiner also noted that the Veteran was obese and 
suffered from hypertension and hypercholesterolemia.  It was 
also noted that the Veteran had peripheral neuropathy that 
predated the diagnosis of diabetes.  Further, the Veteran 
continued to have a period of sustained hyperglycemia without 
apparent steroid use.  Based on these facts, the examiner 
concluded that it was likely that the Veteran's diabetes is 
the more typical Type 2 diabetes and not secondary diabetes 
related to glucocorticoids.  

Based on the above evidence, the Board finds that the 
Veteran's diabetes mellitus is not secondary to his use of 
glucocorticoids or other steroids.  Both examiners concluded 
that it was less likely than not that the Veteran's diabetes 
mellitus was secondary to steroid use.  The December 2008 VA 
examiner concluded that it was more likely the more typical 
type of diabetes mellitus, citing risk factors such as the 
Veteran's obesity.  

The Board recognizes that the Veteran has submitted a number 
of articles discussing the risk factors related to steroid 
use, including the possibility of elevated blood sugar or 
diabetes.  The Board notes that, with regard to medical 
treatise evidence, the Court has held that a medical article 
or treatise "can provide important support when combined 
with an opinion of a medical professional" if the medical 
article or treatise evidence discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated 
lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 
(1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and 
Wallin v. West, 11 Vet. App. 509 (1998).  In the present 
case, the evidence submitted by the Veteran is not 
accompanied by the opinion of any medical expert.  
Furthermore, the competent medical evidence of record 
suggests that the Veteran's diabetes is more likely related 
to factors other than the Veteran's corticosteroid use.  
Therefore, while the Board has considered this information, 
it is not sufficient to outweigh the opinions provided by the 
medical professionals.  

Furthermore, the Board has considered the Veteran's own 
opinions linking his diabetes mellitus to the use of 
corticosteroid treatment.  As a layperson, however, the 
Veteran is not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  The Veteran's opinion on this matter is not 
competent medical evidence outweighing the negative medical 
opinions provided by the VA medical examiners.  

Even though the Veteran contends that his diabetes mellitus 
is secondary to his use of inhaled steroids, the Board has 
also considered whether the Veteran could be entitled to 
service connection for diabetes mellitus on a direct basis to 
afford the Veteran all possible avenues of recovery.  
However, for the reasons discussed below, the Board concludes 
that direct service connection is not warranted for diabetes 
mellitus.  

The Veteran's service medical records are silent as to 
complaints of, or treatment for, diabetes mellitus.  
According to a January 1978 treatment record, diabetes was 
not marked as one of the disabilities for which the Veteran 
was suffering.  Also, there is no mention of diabetes 
mellitus in the January 1979 separation examination report.  
All of the Veteran's bodily systems, except his lungs, chest 
and skin, were found to be normal.  Therefore, the evidence 
does not demonstrate that the Veteran was diagnosed with 
diabetes mellitus during his military service.  

The post-service medical evidence of record does not suggest 
that the Veteran's diabetes mellitus is related to military 
service either.  According to a November 2002 VA treatment 
record, the Veteran denied suffering from diabetes.  The VA 
physician did note that the Veteran was suffering from 
glucose intolerance at this time but a diagnosis of diabetes 
mellitus was not assigned.  It was not until March 2003 that 
the Veteran was officially diagnosed with diabetes mellitus.  
The Veteran has continued to receive treatment for diabetes 
mellitus since the March 2003 diagnosis.  However, no opinion 
has been offered suggesting a potential relationship to the 
Veteran's military service.  

The Veteran was not diagnosed with diabetes mellitus until 
March 2003.  The Veteran left active duty in February 1979.  
Therefore, his diabetes mellitus was not diagnosed within 
one-year of his separation from active duty, and the 
presumption of in-service incurrence is not applicable.  See 
38 C.F.R. § 3.309.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
diabetes mellitus for more than 20 years after separation 
from service suggests that the Veteran's current diabetes has 
not been present since military service.

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for diabetes 
mellitus on a direct basis.  The evidence does not suggest 
that the Veteran was diagnosed with diabetes mellitus during 
his military service or within one-year after his separation 
from active duty.  Further, while the evidence establishes 
that the Veteran does have a current diagnosis of diabetes 
mellitus, there is no medical opinion suggesting a relation 
between this disorder and the Veteran's military service.  In 
fact, the October 2008 VA examiner suggested that it was more 
likely a result of nonservice-related factors such as 
obesity.  Therefore, since the criteria for a claim of 
service connection have not been met, the Veteran's claim may 
not be granted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for diabetes mellitus, to include as 
secondary to the use of corticosteroids, must be denied.

Decreased Visual Acuity

The Veteran contends that he is entitled to service 
connection for decreased visual acuity, bilaterally.  
Specifically, the Veteran contends that his decreased visual 
acuity is a result of his corticosteroid treatment.  However, 
the preponderance of the evidence of record demonstrates that 
the Veteran's decreased visual acuity is neither secondary to 
his use of corticosteroids, nor directly related to his 
active military service.  As such, service connection is not 
warranted.  

The Board will first address the Veteran's contention that 
his decreased visual acuity is secondary to his use of 
corticosteroids.  The Veteran was afforded a VA eye 
examination in October 2003.  The Veteran complained of 
worsening vision which he believed was linked to his use of 
inhaled steroids.  The examiner diagnosed the Veteran with 
diabetes mellitus type 2 without diabetic retinopathy in 
either eye.  The examiner did note the presence of disc 
drusen of the right eye and decreased acuities in both eyes.  
The examiner noted that there were large fluctuations in the 
Veteran's subjective visual acuities during the examination.  
No etiological opinion was provided during this examination.  

The Veteran was afforded an additional VA eye examination in 
January 2007.  According to the examiner, the Veteran had 
decreased vision and constricted visual fields that were less 
likely than not secondary to medications for asthma or 
diabetes mellitus.  The examiner noted that the Veteran may 
be "malingering" because the visual field loss was 
inconsistent with the level of visual acuity and the visual 
field loss was actually worse with larger targets.  The 
examiner also diagnosed the Veteran with optic disc drusen of 
the right eye, but concluded that this was a congenital 
disorder not related to medications for asthma or to the 
Veteran's diabetes mellitus.  The Veteran was also diagnosed 
with age-related cataracts, which the examiner concluded were 
not secondary to the Veteran's medications and were not 
significant enough to produce the reported levels of vision 
loss or visual field constriction.  Finally, the examiner 
noted that the Veteran reported a history of optic nerve 
edema, but no ocular findings consistent with this condition 
were found upon examination.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for decreased 
visual acuity as secondary to his use of corticosteroids.  
The January 2007 VA examiner concluded that the Veteran's eye 
conditions were related to a congenital disorder and the 
aging process, and that his complaints of decreased visual 
acuity were exaggerated.  As such, the preponderance of the 
evidence demonstrates that the Veteran's loss of visual 
acuity is not secondary to his use of corticosteroids.  See 
38 C.F.R. § 3.303(b). 

The Board recognizes that the Veteran believes his loss of 
visual acuity is related to medications he has been using to 
treat his service-connected bronchitis.  For example, in an 
August 2007 letter, the Veteran stated that it was his belief 
that his visual disorder was secondary to the bacterial 
infection he acquired during service, and the medications he 
has been taking to treat this disorder.  However, there is no 
competent medical evidence that supports the Veteran's 
belief.  As a layperson, the Veteran is not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, the Veteran's opinion is not competent evidence 
outweighing the opinion provided by the January 2007 VA 
examiner.  

While the Veteran has contended that his visual disorder is 
secondary to his medications and in-service bronchial 
infection, the Board has also considered whether service 
connection may be warranted on a direct basis.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran's decreased visual acuity is not service-related.  

The Veteran's service treatment records demonstrate that the 
Veteran did not suffer from decreased visual acuity during 
his military service.  An October 1978 treatment record does 
indicate that the Veteran complained of blurred vision in his 
left eye after being "beaten" the night before.  However, 
there are no subsequent treatment records suggesting that the 
Veteran sought additional treatment for his left eye.  
Further, according to the Veteran's January 1979 separation 
examination, the Veteran's eyes were found to be normal.  His 
visual acuity was noted to be 20/20 bilaterally at this time 
as well.  The Veteran also indicated in his report of medical 
history associated with his separation examination that he 
did not suffer from eye trouble.  Therefore, the Veteran's 
service treatment records establish that the Veteran did not 
suffer from a chronic eye disorder during his military 
service.  

The Veteran's post-service treatment records also fail to 
demonstrate that the Veteran had a chronic eye disorder 
related to his military service.  The first evidence of 
complaints of an eye disorder is the Veteran's disability 
claim of March 2003.  The first medical evidence of eye 
complaints is a VA treatment record from March 2003, in which 
the Veteran was seen at the emergency room (ER) with 
complaints of blurry vision, nausea and fatigue.  A May 2003 
VA treatment note indicates that the Veteran was complaining 
of fluctuating visual acuities.  The VA ophthalmologist noted 
this was due to lens swelling and recommended that the 
Veteran obtain tighter control of his glycemic levels.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for an 
eye disorder for more than 20 years after separation from 
service tends to establish that the Veteran has not had a 
chronic eye disorder since his military service.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for loss of visual acuity, to include 
as secondary to his treatment for his service-connected 
asthma, must be denied.

Sweet's Syndrome

The Veteran contends that he is entitled to service 
connection for Sweet's syndrome, which he contends is 
secondary to the treatment associated with his service-
connected asthma.  However, the preponderance of the evidence 
of record establishes that the Veteran's Sweet syndrome is 
not secondary to his corticosteroid use, and is not directly 
related to his military service.  

The Veteran was afforded a VA skin examination in October 
2003.  The Veteran was diagnosed with Sweet's syndrome with 
marked skin involvement.  The examiner noted that the Veteran 
was first diagnosed with Sweet's syndrome earlier in 2003, 
and that it was an acute febrile neutrophilic dermatosis that 
responded best to steroids.  The examiner noted that the 
Veteran had diffuse pustules over the extremities and the 
scalp that had been present for several months.  The examiner 
indicated that these lesions were new and healing.  No 
etiological opinion was provided, but the examiner did note 
that the Veteran had no side effects as a result of his 
asthma medication, which was noted to be Combivent and 
AeroBid, at this time.  

The Veteran was afforded a VA skin examination in December 
2006.  The Veteran reported that his skin condition first 
arose in 1998 or 1999.  The Veteran noted that the condition 
was not present at the time of examination.  Upon 
examination, the examiner found some small scattered red 
papules on the lower extremities that were consistent with 
mild folliculitis.  The examiner found no evidence of Sweet's 
syndrome upon examination.  However, a December 2006 addendum 
was prepared for this examination, in which the examiner 
noted that it was as likely as not that the Veteran had 
Sweet's syndrome, currently in remission.  No etiological 
opinion was provided at this time.  

The Veteran was afforded an additional VA skin examination in 
October 2008.  During the examination, the Veteran reported 
being diagnosed with Sweet's syndrome in 1998 or 1999.  The 
Veteran reported having one recurrence in 2005, but the 
examiner noted that there was no medical documentation of 
this incident.  The Veteran reported that when present, the 
skin lesions would appear on his legs, back and arms, and be 
accompanied by nausea, emesis, diarrhea, fever, chills and 
weight loss.  The Veteran denied having any symptoms of a 
skin disorder at the time of examination.  

The examiner concluded that the Veteran had a normal skin 
examination.  The examiner opined that any opinion relating 
the Veteran's skin condition, which the examiner noted to be 
in remission, to corticosteroids would require speculation.  
The examiner noted that Sweet's syndrome had many possible 
causes, including corticosteroid use, blood disorders, 
inflammatory bowel disease, rheumatoid arthritis, other 
drugs, insect bites, or needle pricks.  However, the examiner 
noted that in most circumstances, Sweet's syndrome is found 
to be idiopathic in origin.  

Based on the above evidence, the Board concludes that service 
connection is not warranted for a skin disorder as secondary 
to the use of corticosteroids.  The October 2003 indicated 
that the Veteran did not have any current side effects as a 
result of his asthma treatment.  Further, the October 2008 VA 
examiner concluded that an opinion linking the Veteran's 
Sweet's syndrome to his use of corticosteroids could not be 
offered, due to the multiple possible causes for this 
disorder.  Therefore, the preponderance of the evidence 
suggests that the Veteran's Sweet's syndrome, currently in 
remission, is not secondary to his use of corticosteroids.   

While the Veteran contends that his skin disorder is 
secondary to his use of inhaled steroids, the Board has also 
considered whether the Veteran could be entitled to service 
connection on a direct basis to afford the Veteran all 
possible avenues of recovery.  However, for the reasons 
discussed below, the Board concludes that direct service 
connection is not warranted for a skin disorder either.  

The Veteran's service medical records do not establish that 
the Veteran was diagnosed with a chronic skin disorder, to 
include Sweet's syndrome, during his military service.  
According to the Veteran's January 1979 separation 
examination, the Veteran had acne vulgaris at the time of 
separation.  There was no mention of Sweet's syndrome upon 
separation.  Furthermore, the October 2008 VA examiner 
specifically noted that the Veteran does not currently suffer 
from acne.  Therefore, the evidence does not suggest that the 
Veteran suffers from a chronic skin disorder that began 
during military service.  

The Veteran's post-service medical records do not suggest 
that the Veteran's skin disorder is related to military 
service either.  The Veteran reported during his December 
2006 VA examination that he was first diagnosed with Sweet's 
syndrome in 1998 or 1999, but there is no evidence of this in 
the record.  The first medical evidence of record of Sweet's 
syndrome, or any other chronic skin disorder, is from 2003.  
When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of a chronic skin 
disorder for more than 20 years after separation from service 
tends to establish that the Veteran's current skin disorder 
has not existed since his military service.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for Sweet's syndrome, to include as 
secondary to his treatment for asthma, must be denied.

Peripheral Neuropathy

The Veteran contends that he is entitled to service 
connection for peripheral neuropathy, claimed as a 
neurological condition.  However, the preponderance of the 
evidence establishes that the Veteran's neuropathy is related 
to a nonservice-connected disorder, and as such, service 
connection is not warranted.  

The Veteran's service-medical records are silent in regard to 
treatment for, or complaints of, peripheral neuropathy.  
According to the Veteran's November 1979 separation 
examination, the Veteran's upper and lower extremities were 
normal at the time of separation.  Therefore, the record does 
not suggest that the Veteran suffered from peripheral 
neuropathy during his military service.  

The Veteran was afforded a VA diabetes examination in October 
2003.  The examiner noted that the Veteran had dull numbness 
in the feet and hands for the last two years.  The examiner 
diagnosed the Veteran with peripheral neuropathy that was 
most likely associated with the Veteran's diabetes mellitus.  
The examiner based this opinion on the late diagnosis of 
diabetes mellitus, and that his diabetes had probably existed 
for the last two to three years.  

In December 2006, the Veteran was afforded a VA examination 
specifically for his peripheral neuropathy.  The Veteran 
reported having experienced neuropathy since 1979, with it 
becoming worse over the last 5 years.  The record does not 
contain evidence corroborating the onset of symptoms in 1979.  
The Veteran described experiencing symptoms of neuropathy in 
his hands and feet.  The examiner performed a neurological 
examination, and concluded that the Veteran had decreased 
sensation on the plantar aspects of the feet bilaterally, 
with decreased sensation to vibration bilaterally.  The 
examiner diagnosed the Veteran with peripheral neuropathy of 
the lower extremities, bilaterally, that was at least as 
likely as not related to the Veteran's diabetes mellitus.  
The neurological examination of the hands revealed no gross 
sensory or motor deficits, and grip strength was firm and 
equal bilaterally.  The examiner concluded that the Veteran 
had a normal peripheral nerve exam of the upper extremities.  

The record also contains private medical evidence that 
indicates that the Veteran's neuropathy is secondary to his 
diabetes mellitus.  According to an August 2006 private 
neurological examination by a Dr. R.B., a nerve conduction 
study revealed a distal mild sensory polyneuropathy that was 
likely due to the Veteran's diabetes mellitus.  

Based on the above evidence, the Board concludes that service 
connection is not warranted for peripheral neuropathy.  The 
evidence of record does not establish that the Veteran has a 
current diagnosis of peripheral neuropathy of the upper 
extremities.  Also, while the evidence does establish that 
the Veteran has peripheral neuropathy of the lower 
extremities, it also establishes that this neuropathy is 
secondary to the Veteran's diabetes mellitus.  As discussed 
in a previous section of this opinion, service connection is 
not warranted for diabetes mellitus.  As such, service 
connection is not warranted for disorders that are secondary 
to diabetes mellitus.  

The Board recognizes that the Veteran believes his peripheral 
neuropathy is related to his military service.  However, as 
previously discussed, a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As such, the Board does not find the 
Veteran's opinion on this matter sufficiently credible to 
outweigh the consistent opinions by both VA and private 
medical examiners relating the Veteran's neuropathy to his 
nonservice-connected diabetes mellitus.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for peripheral neuropathy must be 
denied.

TDIU Claim

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  

To meet the requirement of "one 60 percent disability" or 
"one 40 percent disability," the following will be 
considered as one disability: (1) disability of one or both 
lower extremities, including the bilateral factor, if 
applicable; (2) disabilities resulting from one common 
etiology; (3) disabilities affecting a single body system; 
(4) multiple injuries incurred in action; and (5) multiple 
disabilities incurred as a prisoner of war.  Id.  

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not 
considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).  

The Veteran contends that he is entitled to TDIU benefits 
based on individual unemployability.  In the present case, 
the Veteran is service-connected for bronchial asthma (rated 
as 30 percent disabling as of October 21, 1986) and for 
hypertension (rated as 10 percent disabling as of September 
18, 1992).  The Veteran's combined disability rating is 
therefore 40 percent.  See 38 C.F.R. § 4.25.  Therefore, the 
Veteran does not meet the threshold for an award of TDIU as 
set forth under 38 C.F.R. § 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service- 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service- connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed. 38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration. 

The Board has reviewed the evidence to see if such referral 
is warranted here.  However, the evidence does not 
demonstrate that the Veteran is totally unemployable as a 
result of his service-connected hypertension and asthma.  A 
note from a VA physician dated March 2003 suggests that the 
Veteran was unable to work because of his newly diagnosed 
diabetes and asthma.  As the Veteran has not been granted 
service connection for diabetes mellitus, this letter does 
not demonstrate that the Veteran is unable to maintain a 
gainful occupation by reason of service-connected 
disabilities.  

Finally, VA received a letter from the Veteran in January 
2003.  In this letter, the Veteran laid out the reasoning for 
why he left his last 5 positions.  According to this letter, 
the Veteran had disagreements with his previous supervisors 
because he wanted to work more hours, he was demanding 
additional money for training another employee, he believed 
that he was better at his job than his supervisor, and he was 
unable to handle stressors on the job.  None of the reasons 
proffered by the Veteran suggest that he was unable to work 
because of asthma or hypertension.  Rather, the Veteran has 
indicated that he either quit or was fired from his previous 
positions due to his inability to get along with others on 
the job.  The Veteran is not service-connected for a social 
disorder, and as such, this evidence undermines the Veteran's 
claim of entitlement to TDIU benefits for his service-
connected disabilities.  

The Board, therefore, concludes that this case presents no 
unusual or exceptional circumstances that would justify a 
referral of the total rating claim to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.  Since the preponderance of the evidence is 
against the claim, the provisions of 38 U.S.C. § 5107(b) 
regarding reasonable doubt are not applicable.  The Veteran's 
claim of entitlement to TDIU benefits must be denied.




ORDER

Entitlement to service connection for diabetes mellitus, type 
II, claimed as secondary to treatment associated with 
service-connected asthma, is denied.  

Entitlement to service connection for decreased visual acuity 
of each eye, claimed as secondary to treatment associated 
with service-connected asthma, is denied.  

Entitlement to service connection for Sweet's syndrome, 
claimed as secondary to treatment associated with service-
connected asthma, is denied.  

Entitlement to service connection for peripheral neuropathy, 
claimed as a neurological condition, is denied.  

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) is denied.  



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


